Citation Nr: 0915092	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  03-28 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The appellant had active duty from June to July 1966.  

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Houston, Texas.  In 
June 2008, the Board remanded the claim for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2008, the Board remanded this claim in order to 
afford the Veteran a hearing at the RO.  In February 2009, a 
hearing was held at the RO in San Antonio, Texas, as 
requested by the Veteran.  However, it appears that the 
recording of this hearing was inaudible.  That same month, 
the Houston RO informed the Veteran that the recording of his 
hearing was inaudible, and that he was therefore entitled to 
another hearing if he so desired.  

In a response, received in March 2009, the Veteran indicated 
that he desired another hearing at the RO in San Antonio, 
Texas.  

Given the foregoing, the appellant must be scheduled for the 
next available hearing at the RO in San Antonio, Texas, 
before a VLJ from the Board.  See 38 C.F.R. §§ 20.700, 
20.703, 20.704 (2008); Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  

The Board apologizes for the delay in the full adjudication 
of his case. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing before a member of 
the Board at the San Antonio, Texas, VA 
RO in accordance with 38 C.F.R. § 20.704, 
in the order that the first request was 
received. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




